TDCJ Offender Details
                                                                           ^/^T^il                    Pa§elofl
                                                                     TDCJ Home      K*B New Offender Search
wl Texas, departmim of Criminal JwlTijQi


 Offender Information Details
     Return to Search list




 SID Number:                                      01770627

 TDCJ Number:                                     01853529

 Name:                                            CARR.VICTOR

 Race:                                            B

 Gender:                                          M

 DOB:                                             1955-01-14

 Maximum Sentence Date:                           2031-09-26

 Current Facility:                                WEST TEXAS ISF

 Projected Release Date:                          2015-10-10

 Parole Eligibility Date:                         2005-02-21

 Offender Visitation Eligible:                    NO •

 The offender is temporarily ineligible for visitation. Please call the offender's unitfor any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                        Offender is not scheduled for release at this time.

 Scheduled Release Type:                        Will be determined when release date is scheduled.

 Scheduled Release Location:                    Will be determined when release date is scheduled.




 Offense History:
    Offense                                Sentence      _     ,    Case     Sentence (YY-MM-
                          Offense
      Date                                    Date       C°Unty      No.             DD)
                     POSS WIT DEL C/S
    1992-01-21                             1992-08-13    TRAVIS    0921427          25-00-00
                        COCAINE

    1991-09-13     DEL OF A C/S COCAINE    1992-03-16    TRAVIS    0914708          35-00-00




         Return to Search list'.




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetair.actic)n?sid=01770627                    4/28/2015